DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1, 3, 5, 6, 10, 11, 13, 15, 16, and 20 under 35 U.S.C. 102(a)(2), claims 2, 4, 7, 12, 14, and 17 under 35 U.S.C. 103, and claims 11, 16, and 20 under 35 U.S.C. 112(b) have been withdrawn in light of the Applicants’ amendments.
Claims 1-7, 10-17, and 20 have been amended and claims 8, 9, 18, and 19 have been cancelled.  Thus, claims 1-7, 10-17, and 20 are presented for examination.

Allowable Subject Matter
Claims 1-7, 10-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Lee et al. [U.S. Patent Publication 2017/0316235], discloses an RFID reader operating in a tag information collection mode where the RFID reader transmits a frame of a certain length with a header to request only a certain type of information (paragraph 0052) and an RFID tag transmitting the information that was requested by the RFID reader (paragraph 0054).  However, no art of record discloses of an RFID tag transforming its own tag ID from an index value and checking whether to pass through the filter according to a position value corresponding to the transformed index value in the received filter and transforming its own tag ID to an index value .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689